Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 1 of 6 PagelD #: 78

LR Civ P 26.4 - Rule 502(b) Form (06/08/2017)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT BLUEFIELD

Beth Copson, Plaintiff, —

Vv. CIVIL ACTION § 1:19-cv-00127

Patrick M. Hephner, et al., Defendants.

ORDER GOVERNING THE INADVERTENT DISCLOSURE
OF DOCUMENTS OR OTHER MATERIAL UNDER RULE 502(b)

Consistent with Federal Rule of Evidence 502(b) and Federal Rule of Civil Procedure
26(b), the Court hereby ORDERS that the following procedures shall govern the inadvertent
production of privileged or confidential documents:

I. CLAWBACK OF PRIVILEGED OR PROTECTED DOCUMENTS

A. If a party discloses information (the “Disclosing Party’) in connection with the
pending litigation that the Disclosing Party thereafter claims to be privileged or protected by
the attorney-client privilege or work product protection (“Protected Information”), the

disclosure of that Protected Information shall not constitute a waiver or forfeiture—in this or

1

 
Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 2 of 6 PagelD #: 79

any action—of any claim of privilege or work product protection that the Disclosing Party
would otherwise be entitled to assert with respect to the Protected Information and its subject
matter if (i) the Disclosing Party took reasonable steps to prevent disclosure and (ii) the
Disclosing Party promptly took reasonable steps to rectify the error. For purposes of this Order,

the term “promptly” shall mean within days of the discovery of the inadvertent disclosure.

B. If a party receiving information (the “Receiving Party”) has reason to believe
that the information is subject to an attorney-client privilege or work product protection, the
Receiving Party shall promptly notify the Disclosing Party of the potential inadvertent
disclosure. Nothing in this Order overrides any attorney's ethical responsibilities to refrain from
examining or disclosing materials that the attorney knows, or reasonably should know, to be
privileged.

C. When a Disclosing Party asserts a privilege or work product protection over
inadvertently disclosed Protected Information, the parties shall follow the procedure set forth
in Fed. R. Civ. P. 26(b)(5)(B) and in accordance with the following provisions:

1. The Disclosing Party shall, within ® days of the discovery of the inadvertent
disclosure, notify the Receiving Party, in writing, that it has disclosed Protected Information
without intending a waiver by the disclosure. The Disclosing Party must explain in the
notification as specifically as possible why the Protected Information is privileged or protected.
The Disclosing Party shall identify the Protected Information by Bates-stamped number. If the
Protected Information is not Bates-stamped, the Disclosing Party shall identify the Protected

Information in a manner that reasonably permits the Receiving Party to easily locate the

Protected Information at issue.

 
Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 3 of 6 PagelD #: 80

2. Upon receiving notification of the inadvertent disclosure, the Receiving Party
must—unless it challenges the claim of attorney-client privilege or work product protection or
the Disclosing Party’s right to clawback the Protected Information in accordance with
Paragraph 3—promptly (i) notify the Disclosing Party that it will make best efforts to identify
and return, sequester, or destroy (or in the case of electronically stored information, delete) the
Protected Information and any reasonably accessible copies it has, and (ii) provide a
certification that it will cease further review, dissemination, and use of the Protected
Information. For purposes of this Order, Protected Information that has been stored on a source
of electronically stored information that is not reasonably accessible, such as backup storage
media, is sequestered. If such data is retrieved, the Receiving Party must promptly take steps to
delete or sequester the restored protected information. For purposes of this Order, Protected
Information that has been stored on a source of electronically stored information that is not
reasonably accessible, such as backup storage media, is sequestered. If such data is retrieved,
the Receiving Party must promptly take steps to delete or sequester the restored protected
information.

3. Any challenge to a Disclosing Party’s request to clawback Protected Information
shall be raised, in writing, by the Receiving Party within 20: days after being notified of the
Disclosing Party’s request to clawback the Protected Information. The parties shall promptly
meet and confer, in person or by telephone, to determine if the challenge can be resolved
without judicial intervention. If the parties are unable to resolve the dispute, the Disclosing
Party shall move the Court for a Protective Order compelling the return or destruction of the
information claimed to be Protected Information. The Motion for a Protective Order, response

to the motion, and reply memorandum may be filed under seal, if appropriate. Pending

 

 
Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 4 of 6 PagelD #: 81

resolution of the Motion for a Protective Order, the Receiving Party must not use the challenged
information in any way or disclose it to any person other than those required by law to be served
with a copy of the sealed Motion for Protective Order.

4, The parties may stipulate to extend the time periods set forth in Paragraphs 1
and 3 of this Order.

5. The Disclosing Party retains the burden—upon challenge pursuant to Paragraph
3—of establishing the privileged or protected nature of the Protected Information and the right
to clawback the Protected Information.

6. Nothing in this Order limits the right of any party to petition the Court for an in
camera review of the Protected Information.

7. This Order does not preclude a party from voluntarily waiving the attorney-
client privilege or work product protection. The provisions of Fed. R. Evid. 502(a) apply when
the Disclosing Party uses or indicates that it may use information produced under this Order to
support a claim or defense.

Tl. DISCLOSURE OF DOCUMENTS INADVERTENTLY NOT
DESIGNATED AS CONFIDENTIAL

In the event that a Disclosing Party mistakenly produces confidential information
without a confidentiality designation as permitted by the Protective Order entered in this
litigation, the following procedures shall apply:

A. The Disclosing Party shall, within 30 days of the discovery of the production,
notify the Receiving Party in writing, identifying the confidential information by Bates-stamped
number. If the confidential information is not Bates-stamped, the Disclosing Party shall identify
the confidential information in a manner that reasonably permits the Receiving Party to easily

locate the confidential information at issue. Within 30 days thereafter, the Disclosing Party

 
Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 5 of 6 PagelD #: 82

shall provide a replacement copy of the confidential information, marked “CONFIDENTIAL”
and properly Bates-stamped with the original number, if applicable. The Receiving Party shall
promptly destroy or return the confidential information mistakenly produced without a
confidentiality designation, including any copies it has, and replace it with the confidential
information properly designated as confidential.

B. Ifa Receiving Party disputes the Disclosing Party’s claim of confidentiality, the
Receiving Party may move the Court to challenge the confidential designation in accordance
with the provisions of the Protective Order entered in this case. If a Receiving Party elects to
file such a motion, the Receiving Party may retain possession of the confidential information,
but shall treat it in accordance with the terms of the Protective Order pending resolution of the
motion. If the Receiving Party's motion is denied, the parties shall promptly comply with
Paragraph II. A. of this Order.

C) The production of such document does not constitute a waiver of any claim of
confidentiality as set forth in the Protective Order in this matter, unless otherwise determined
by the court.

The Clerk is hereby directed to send copies of this Order to counsel of record and any

unrepresented party.

 

 

 

 
Case 1:19-cv-00127 Document13 Filed 04/24/19 Page 6 of 6 PagelD #: 83

Parties and Counsel:

/s/ Russell A. Williams (w/ permission)
Russell A. Williams, Esq. (WVSB #12710)
Katz, Kantor, Stonestreet & Buckner, PLLC
112 Capitol Street, Suite 100

Charleston, WV 25301

Counsel for Plaintiff

/s/ Michael D. Mullins

Michael D. Mullins, Esq. (WVSB #7754)
Steptoe & Johnson PLLC

Chase Tower, 17" Floor

707 Virginia Street East

P.O. Box 1588

Charleston, WV 25326-1588

Counsel for Trooper James C. Long

 
